DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vasily Ignatenko  on 04/22/2022.

The application has been amended as follows: 

In claims 199 line 1, after “Formula” delete “(ɪa)” and insert --- (ɪ) ---
In claims 200 line 1, after “Formula” delete “ɪa” and insert --- (ɪ)  is a compound of Formula (ɪc) ---
In claim 209, line 1, after “treating a’ delete “disease of condition selected from a neurological disorder and a cancer” and insert --- neurological disorder ---
In claim 211, line 1 after “disease” delete “ of condition is a”
In claim 212, line 1, after “wherein the” delete “disease or condition” and insert --- neurological disorder ---
Cancel claims 210 and 213-215.

Reasons for allowance
The following is an examiners statement of reasons for allowance: The compounds of the instant claims, pharmaceutical compositions thereof and methods of using the compounds are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is Huggins et al. (US 2014/0088122) which discloses 8-hydroxyquinoline derivatives useful in the treatment of age-related macular degeneration of related retinal degenerative conditions that do not fit within the scope of the compounds of the instant claims. Therefore, the compounds disclosed in US 2014/00881 22 have different properties than the compounds of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.S/           Examiner, Art Unit 1618
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618